—Order, Supreme Court, Bronx County (Louis Benza, J.), entered March 5, 2001, which denied plaintiffs request to depose two of defendant’s employees, and which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
By filing a note of issue, in which he certified that all discovery had been completed, plaintiff waived his right to conduct further depositions (see, Stephano v News Group Publs., 64 NY2d 174, 186), and he has failed to demonstrate any extraordinary circumstances arising after he filed the note of issue.
Defendant’s motion for summary judgment dismissing the complaint alleging, inter alia, that plaintiff, while in defendant’s employ, was subjected to a hostile work environment, and ultimately terminated, by reason of his race, was properly granted. The record does not support plaintiffs claim that his treatment as an employee of defendant was affected by racial animus. Indeed; so far as can be determined from the record, plaintiff, an at will employee, was treated in a completely nondiscriminatory fashion and ultimately properly terminated by defendant for the entirely legal and sufficient reason that defendant had become dissatisfied with his job performance (see, Murphy v American Home Prods. Corp., 58 NY2d 293). Concur—Mazzarelli, J.P., Lerner, Rubin, Marlow and Gonzalez, JJ.